Opinion by
Mr. Justice Green:
All of the labor claims allowed by the commissioner and court below were fatally defective. As made out and sent to the sheriff they were mere bills by the claimants against the defendant in the execution. They were not signed by the claimants, or by anyone else. They were not addressed to the sheriff, or to any other person. They contained no reference to the property levied upon, nor did they set forth any claim of lien thereon.
We held in Allison v. Johnson, 92 Pa. 314, that the notice “should set forth such facts as make a case within the act; so that the officer and interested persons may know that the labor was done, within the time limited, in a business defined in the act, the sum due, and that the property subject to the lien is embraced in the levy.” See McMillen v. First Nat. Bank, 1 W. N. C. 55.
All this was repeated in Pardee’s Appeal, 100 Pa. 408.
The 2d section of the act of April 9, 1872, expressly requires that notice in writing of the claims shall be given to the officer executing the writ; and this necessarily imports that the facts which entitle the claimant to a preference must appear in the notice.
The notices in this case, being altogether deficient in this respect, are inoperative to confer a lien. As the local act of May 1, 1861, contains a provision similar to that of the act of 1872 in regard to notice, no question of conflict between the two acts arises. We are of opiriion that the claims of Charles Clauser for $48.30, Ilenry F. Gresh for $16.27, and John L. Fritz for $121.90 were erroneously allowed; and as to them the decree of distribution must be reversed.
Decree reversed and record remitted, with direction to correct the distribution in accordance with this opinion, the costs of this appeal to be paid by the appellees.